Bardes», J.
There are two good and sufficient reasons why the judgment in this case should be affirmed :
1. No proof was offered to support the allegations of the complaint. The answer admits that plaintiffs filed a bill with the county board, and denies other facts stated. The only proof offered on behalf of the plaintiffs was to the effect that a certain bill offered in evidence had been filed *393with the county board. Standing by itself, the bill was not evidence of any fact tending to support the plaintiff’s cause of action. As matters then stood, the court would have been justified in dismissing the complaint.
2. The proof offered by defendant showed that the bill in question had been filed with the county clerk, and laid before, and had been considered by, the county board. The bill set out in the complaint and the one filed with the county clerk were alike in all particulars, except that the latter had three additional items, not contained in the former bill. When presented to the county board, the bill was referred to the proper committee. The report was as follows: “ G. L. Jones & Co., $277.60; allowed at $25.10. Report of the committee on bills: We, the undersigned, have carefully considered the above bills, and recommend that they be disposed of, marked opposite each bill.” This report was adopted by the board, and an order for $25.10 was drawn in favor of plaintiffs and paid. The items composing this amount were the last three items of the bill, and were marked with a bracket, opposite which the amount mentioned was written. The appellants claim that because the board did not designate each particular item allowed and disallowed, as required by sec. 678, Stats. 1898, there was no disallowance of the bill, from which to take an appeal. It is true that the action of the board was not in conformity to the statute, yet there can be no reasonable question as to the fact that, considering the action taken, there was a complete disallowance of the bill, except as to the three items mentioned. The court has so found, and with that conclusion we certainly agree. So, upon either ground stated, the judgment of the court below must be affirmed.
By the Court.— So ordered.